 In the Matter of NEWPORT NEWS SHIPBUILDING AND -DRY DOCK COM-PANY AND NORTH CAROLINA SHIPBUILDING COMPANYandINDUSTRIALUNION, OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, C. I. O.Case No. C-2500.Decided March20,1943Jurisdiction:shipbuilding industry.UnfairLabor PracticesCompany-Dontiznated Unions:first organization : fostered and promoted by asupervisory employee for the purpose of combating the organizational threatof an affiliated union, and ceasing its existence when that organizationabandoned its activity-second organization : formed at the opening of charg-ing union's campaign ; formation and president thereof accurately forecastby management representative ; assisted by supervisory employees who so-licited employees to join the organization and disparaged the charging unionand solicited resignations from it; permitted to maintain literature and appli-cation blanks at strategic spots frequented by employees and to solicit andcollect dues on company time and property; rendered financial assistance byadvertisements in the organization's paper.Discrimination:discharge of several employees for union membership and ac-tivity ; refusal to employ two applicants for employment because of unionmembership.Remedial Orders:employer ordered not to grant recognition to illegallyassistedand dominated organization and to completely disestablish it;-discriminatorilydischarged employees awarded reinstatement and back pay except-one em-ployee who was not ordered reinstated because of excessive absences shortlybefore his discharge ; employer ordered to offer employment to two applicantsdiscriminatorily refused employment with back pay for the period of thediscrimination.Practice and Procedure:complaint dismissed as to one of respondents whenits inclusion in the Board's order was not necessary to effectuate the policiesof the Act.DECISIONANDORDEROn January15, 1943 theTrial Examiner issued his IntermediateReport in the above-entitled proceedings finding that the respondentshad engaged in and were engaging in certain unfair labor practicesand recommending thatthey ceaseand desist therefrom,and thatthey take certain affirmative action as set forth in the copy of the _Intermediate Report, annexed hereto.,Thereafter,the respondentsand the intervenor filed exceptions to the Intermediate Report and48 N. L.R. B., No. 44.312 NEWPORT NEWS SHIPBUILDING AND DRY DIoCK +Co.313briefs in support of the exceptions.The Board has considered therulings made by the Trial Examiner at the hearing and finds thatno prejudicial error was committed.The rulings are hereby affirmed.Pursuant to notice a hearing for the purpose of oral argument washeld before the Board at Washington, D. C., on February 18, 1943.Counsel for the respondents,, the intervenor and the Union partici-pated in the oral argument.The Board has considered the Intermediate Report, the, re-spondents' exceptions and brief, the intervenor's exceptions and brief,and the' entire record in the case and hereby adopts the findings,conclusions and recommendations of the Trial Examiner with theexceptions and qualifications noted below :1.The Trial Examiner found that Newport News Shipbuilding andDry Dock Company was an "employer" within the meaning of Sec-tion 2 (2) of the Act, and recommended that an Order be,directedagainst it as well as against the North Carolina Shipbuilding Com-pany.While we are of the opinion, and find, that the record sup-ports the findings of fact of the Trial Examiner with respect to thebusiness operations and corporate relationships of the respondents,we do not find it necessary, in order to effectuate the policies of theAct, to direct our Order against` Newport News Shipbuilding andDry Dock Company. Consequently we shall dismiss the complaintas to Newport News Shipbuilding and Dry Dock Company, withoutdetermining whether it is an employer within the meaning of the Act.2.The Trial Examiner found that on July 31, 1942, North CarolinaShipbuilding Company discharged Joseph F. Blake because of hismembership in and activities on behalf of Industrial Union of Marineand Shipbuilding Workers of America, C. I. 0., and recommendedthat he be made whole for any loss of pay he may have suffered. TheTrial Examiner recommended further that he be offered reinstate-ment to his former or a substantially equivalent position upon timelyapplication after his discharge from the armed services.We agreewith the Trial Examiner's findings and recommendations except withrespect to reinstatement.The record shows that Blake had twoabsences in April, 1942, three in May, at least eight in June, and fourin July.We believe that in view of his record of absences, the ma-jority of which occurred shortly before his discharge, the policies ofthe Act will not be effectuated by ordering reinstatement in his case.Accordingly, our order will not provide for Blake's reinstatement.3.The respondent, North Carolina Shipbuilding Company, in itsbrief, requests permission to file affidavits to support its contentionthat,, contrary to the Trial Examiner's findings, Hendricks was nota supervisory employee at the time he engaged in pro-Association andanti-union conduct.The respondent has made no showing that such 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence was unavailable at the time of the hearing, nor has it ad-vanced any reasonable explanation for its failure to adduce suchevidence at that time.The request is hereby denied.ORDER.,Upon the entire record in the case, and pursuant to Section 10' (c)of the National Labor Relations Act, the` National Labor RelationsBoard hereby orders that the respondent, North Carolina Shipbuild-ing Company of'Wilmington, North Carolina, and its officers, agents,successors, and assigns shall :1.'Cease and desist from :(a)Discouraging membership in Industrial Union of Marine andShipbuildingWorkers of America, C. I. 0., or any other labor or-_ganization of its'employeesor in any other manner discriminating inregard to their hire or tenure of employment or any term or conditionof employment;(b)Dominating or, interfering with the administration of CapeFear Shipbuilders Association, Inc., or with the formation or admin-'istration ' of any other labor organization of its employees and fromcontributing financial or other support to said Cape Fear Ship-buildersAssociation, Inc., or any other labor organization of itsemployees;'(c) In any other manner, interfering with, restraining or coercing,its employees in the exercise of the right to self-organization, to joinor assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutal aid and.pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the 'Board findswill effectuate the policies of the Act :(a) In the event the respondent, North Carolina Shipbuilding Com-pany, has not yet recognized Cape Fear Shipbuilders Association, Inc.,as the representative of its employees for the purpose of dealing withit* respecting grievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment, refuse to recognizehas been accorded, withdraw all recognition from the Association assuch representative; and in either event, completely disestablish CapeFear Shipbuilders Association, Inc., as such representative;(b)Offer to Harry B. White; Mack B: Reynolds, Howard L. McGirt,William J. Parker, James E. Scott, and Solomon Hazel immediate andfull reinstatement to,their former or substantially equivalent` positionsat North Carolina Shipbuilding Company, Wilmington, North Caro- NEWPORT NEWS SHIPBUILDING AND DRY DIOCK CO.315lina,without prejudice to their seniority and "other rights andprivileges';(c)Make whole Harry B. White, Mack B. Reynolds, Howard L.McGirt, William L. Parker, James E. Scott, and Solomon Hazel, forany loss 'of pay they may have suffered as a result of the resp'ondent'sdiscrimination .against them, by payment to each of them of a sumof money equal to that which each normally would have received aswages from the date of the discrimination against him to the date ofthe respondent's offer of reinstatement, less his net earnings duringthat period;-(d)Make whole Joseph F. Blake for any loss of pay which he mayhave suffered as a result of the respondent's discrimination against himby payment to him of a sum of money equal to the amount which -henormally would have received as wages from the date of the discrimina-tion against him to the date of his enlistment in the armed, forces ofthe United States, less his net earnings during such period;(e)Offer. immediate employment to Porter L. Fuller and C. R.Frazier in the same or substantially equivalent positions in which theywould have been employed on September 14, 1942, at North Carolina'Shipbuilding Company,Wilmington, North Carolina, had the re-spondent not discriminated against them;.(f)'Make whole Porter L. Fuller and C. R. Frazier for any loss ofpay they may have suffered as a result of the respondent's discrimina-tion against them by payment to each of them' of a sum of moneyequal to the amount which each normally would have received aswages during the period from the date of the discrimination againsthim to the date of the respondent's offer of employment to each, lesshis net earnings during such period;(g) Immediately post in 'conspicuous places throughout its ship-yard at Wilmington, North Carolina, and maintain for a period ofat least sixty (60) consecutive days from the date 'of posting, noticesto its'employees stating (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in paragraphs1 (a), (b), and (c), of this Order; (2) that the respondent will takethe affirmative action set out in paragraphs 2 (a), (b), (c), (d), (e),and (f), of this Order; and (3) that the employees of the respondentare free to become or remain members of Industrial Union of Marineand Shipbuilding Workers of America, C. I. 0., and that the respond-ent will not discriminate against any employee because of his mem-Fbership in or activity on behalf of this or any other labor organization.(h)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply, herewith. 316that the Newport News Shipbuilding and Dry Dock Company ofNewport News, Virginia, is responsible for the unfair labor prac-tices committed by North Carolina Shipbuilding Company be, andit is hereby, dismissed. -MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Jacob BlumandMr. Albert P. Wheatley,for the Board.Skinner and Ferguson,byMr. Fred H. Skinner,of Newport News, Va., forNewport News Shipbuilding and Dry Dock Company.Mr.Harriss Newman,ofWilmington, N. C., for the North Carolina Ship-building Company.Mr. J. Goodman, Jr.,andMr. Michael E. Shapiro,ofWilmington, N. C:, forthe Union..Stevens and Burgwin, by Mr. John A, StevensandMr.K. 0. Burgwin,ofWilmington, N. C., for the Association.STATEMENT OF THE' CASEUpon a third amended charge duly filed on September 29, 1942, by IndustrialUnion of Marine and Shipbuilding Workers of America, C. I. 0., herein calledthe Union, the National Labor Relations Board, herein called the Board, by its'Acting Regional Director for the Fifth Region (Baltimore, Maryland), issued'its complaint dated October 2, 1942, against Newport News Shipbuilding andDry Dock Company, herein called Newport, and North Carolina ShipbuildingCompany, herein called North Carolina, and herein jointly called the respond-ents, alleging that the respondents, and each of'them, had engaged in and wereengaging in unfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2) and (3), and Section 2 (6) and (7) of the National LaborRelations- Act, 49 Stat. 449, herein called the Act. Copies of the complainttogether with notice of hearing thereon were duly served upon the respondents,the Union, and Cape Fear Shipbuilders Association, Inc., herein. called the -Asso-ciation 'The complaint, as amended at the hearing,2 alleged in substance, that NorthCarolina is a wholly owned subsidiary of Newport which controls and directsits operations and labor policies, and with respect to .the unfair labor practices,that the respondents, and each of them, at the yard of North Carolina, Wil-mington, North Carolina: (1) on various dates discharged and thereafter refusedto reinstate seven employees' because of their membership in and activities on'Peninsular Shipbuilders Association was sought to be served by registered mail atthe yard of North Carolina, Wilmington, North Carolina.North Carolina's mail clerkreceived the envelope and gave receipt therefor.The envelope was laterreturnd "un-claimed" and unopened to the Regional Office by counsel for North Carolina.2On October 24, 1942; during the hearing, the Union filed a supplementto its thirdamended charge with the Baltimore Regional Office, and on October 28, counsel for theBoard moved to supplement the complaint by adding thereto the allegations respectingthe refusals to hire Fuller and Frazier.Counsel for the respondentsand the Associationwaived notice and the motion was allowed without objection.8White, July 11 ; Reynolds, July 25 ; Blake, July 31 ; McGirt,August 19;Parker, August,25 ; and Scott and Hazelon September 7, 1942.DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND ITIS FURTAFR ORDEREDthat the complaint insofar as italleges NEWPORT NEWS SHIPBUILDING- AND DRY DOCK- CO.317behalf of the Union ; (2) on and after September 14, 1942, refused to hire twoapplicants for employment ° because they were members of Textile WorkersUnion of America, C. I. 0.; (3) about August 1, 1941, dominated and interferedwith the formation, and thereafter to January 1, 1942, with the administrationof Peninsular Shipbuilders Association, herein called the P.'S. A., and contrib-uted financial and other support to it; (4) about July 1, 1942, dominated andinterferedwith the formation, and thereafter to the date of the complaint,with the administration of the Association and contributed financial and othersupport to it; (5) beginning August '1, 1941, urged, persuaded, and warnedtheir employees to join and assist the P. S. A. and the Association and threat-ened them with loss of employment if they refused to do so; (6) beginningJuly 1, 192. (a) urged, persuaded, and warned their employees to join theP. S. A. and the Association and against becoming or remaining members ofany national labor organization, especially the Union, (b) threatened them withdischarge if they became or remained members of the Union, (c) made dis-paraging remarks to them respecting the Union, its members, and representa-tives, (d) questioned them ; respecting their, activities on behalf of the Union,(e) promised them better jobs and other rewards if they withdrew from theUnion and joined the P. S. A. and the Association, (f) advised them that thoseactive on behalf of the Union had been discharged, and (g) closely scrutinizedthe work and behavior of those- active on behalf of the Union for the purposeof discharging or otherwise discriminating against them; and (7) by suchacts and conduct interfered with, restrained, and coerced, their employees inthe exercise of rights guaranteed in Section 7 of the Act.-On October 14, 1942, Newport and North Carolina filed their separateanswers admitting the allegations of the complaint with respect to their busi-nesses, denying that Newport controls and directs the operations and laborpolicies of North Carolina, and denying the commission of any unfair laborpractices .5On October 15, 1942, the Association filed its answer denying thatitwas dominated, interfered with, or supported by the respondents, or either ofthem.°'Pursuant to notice, -a hearing was held at Wilmington, North Carolina, fromOctober 15, through November 3, 1942, before the undersigned, Josef L. Hektoen,the Trial Examiner duly designated by the Acting Chief Trial Examiner. TheBoard, Newport, North Carolina, the Union, and the Association were repre-sented by counsel or representatives, and participated in the hearing.Fullopportunity to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.At the opening of the hearing, the undersigned denied the written motionto dismiss, or alternatively to strike, the allegations of the complaint as to it,filedOctober 14 by counsel for Newport.At the close of the hearing, counselfor the Board argued orally on the record before the undersigned. Althoughinformed of their right to do so, counsel filed no briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :*Porter L Fuller and C R Frazier5On October 28, 1942, counsel for the respondents, counsel for the Board having waivedwritten denials, denied on the record the commission of any unfair labor practices withrespect to Fuller and Frazier0 On October 26, 1942, the undersigned ruled that the Association's answer was in thenature of a written motion to intervene and without objection granted such motion as ofOctober 15.Counsel for the Association participated throughout the entire hearing. 318DECISIONSOFNATIONAL'LABOR,-R'E'LATIONS BOARDj1FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS,The respondent, Newport News Shipbuilding and Dry Dock Company, is aVirginia corporation having its principal place of business at Newport News,Virginia, where it is engaged in the designing, construction, repair, and overhaul-ing of ocean-going and other power-driven vessels. It admits that it is engagedin commerce, within the meaning of the Act, and has been found by the UnitedStates Supreme Court to be so engaged.7The respondent, North Carolina Shipbuilding Company, is a North Carolinacorporation having its principal place of business at Wilmington, North Carolina,where it is engaged in the construction of ocean-going and other cargo vesselswhich, upon completion, and after test runs, are delivered to the United StatesMaritime Commission by which they are used in interstate and foreign commerce.The principal raw materials, equipment, and supplies used by North Carolinaare steel, engines, cranes, lumber, coal, and furniture, all of which are pur-chased and owned by the Maritime Commission, and more than 90 percent of,vhich are bought and shipped to North Carolina at Wilmington from pointsoutside the' State of North Carolina.During the first ten months of 1942, suchmaterials, supplies, and equipment so bought and shipped had a total value iiiexcess of $1,000,000North Carolina admits that it is engaged in commerce,within the meaning of the Act.It.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations. It admitsshipyard workers, including the employees of North Carolina, to membership.Cape Fear Shipbuilders Association, Inc.,' is an unaffiliated labor organization.It admits only employees of North Carolina to membershipPeninsular Shipbuilders Association is a labor organization, unaffiliated witheither the American Federation of Labor or the Congress of Industrial Organiza-tions, of the employees as Newport.North Carolina Shipbuilders Association was an unaffiliated labororganiza-tion of the employees at North Carolina.III.THEUNFAIR LABOR PRACTICESA. Interference,restraint,and coercion;domination and interference.1.The North Carolina ShipbuildersDuring the summer and fall of 1941,a union affiliated with the AmericanFederation'of Labor sought to organize employeesof NorthCarolina at theWilmington yard and to that end distributed pamphlets at the gates.On July 21,1941,Wilbur Dosher was hired 0 at the yard through RichardBurnett 10Dosher testified that Burnett inquired as to his union affiliation and7N. L R B. v. Newport News Shipbuilding & Dry Dock Company,308 U. S. 241.8 The Association was also sometimes known as Cape Fear Shipbuilding Association andCape Fear Shipbuilders Association.Variations from the name given above are shownby the record to have been inadvertent.eHe did not begin work until July 28, 1941,,however.'*'Burnett and Dosher were old friends.Burnett became employment manager of NorthCarolina on October 5, 1942.He was an interviewer in the employment office of the NorthCarolina at the time of his conversation with Dosher. NEWPORT NEWS SHIPBUILDING AND DRY DOCK CO.319'was informed by him that he was an A,. F. of L. member. Burnett deniedhaving made the inquiry and stated that Dosher volunteered the' information.The undersigned found Dosher to be an unusually convincing and completelycredible witness, whereas Burnett was a much less impressive one.He thereforeaccepts Dosher's version of the conversation.On the afternoon of the day hewas hired, Dosher, according to his uncontradicted testimony, visited BruceCameron," a director of North Carolina, told him of his employment, and wasasked by Cameron to make every effort to keep the A.. F. of L. out of theyard.'The record reveals that during 1941, a labor organization described by actingquarterman' C. B. Langston 13 to employees Dosher and Sam Smythe as "thesame thing as the union they had in Newport News,"" and known as the NorthCarolina Shipbuilders Association, herein called the Shipbuilders, had a briefexistence at Wilmington.During August 1941, Langston obtained the member-ships of Dosher and Smythe in the Shipbuilders and about a month later, thatof Howard McGirt.1°Each of these employees paid $1 for dues to Langston, who,according to their undenied testimony which the undersigned credits, told themthat the purpose of the organization was to "keep the A. F. of L and the C. I. 0.out" of the yard and to "avoid strikes."The record discloses that early in thefall of 1941 a former employee of Newport absconded with the records and fundsof the Shipbuilders.When Langston informed Dosher of this fact, the lattervigorously protested the loss of his dues payment. 'As the result of Dosher'sprotests, Langston consulted Personnel Director J. C. Johnson of North Caro-lina,'-' and acting on that official's order, as he admitted to Dosher, returned thelatter's $1The A. F. of L. ceased its organizational activities late in 1941.Those ofthe Shipbuilders were abandoned at about 'the same time and that organization,so far as is revealed by the record, went out of existence."2.The Associationa.The Union begins its organizational- driveLate in June or early in July 1942, the Union began an intensive organiza-tional drive in the Wilmington yard and on 'July 6 wrote North Carolina to11 Cameron did not testify18Dosher thereafter discussed unions with other employees in the yard and testified thathis father, who was postmaster of Wilmington, told him that Burnett had telephoned andrequested him to do what he could to suppiess his son's union activities.Burnett admit-ted the telephone conversation, denied that he mentioned unions, and stated that he merelyasked Dosher's father to ask his son to talk less in the yard because the witness believedthat "with his background as a mechanic, . . . [Dosher] had a good opportunity to ad-vance." In view of the fact that neither the Board nor North Carolina called Dosher, Sr.as a witness,the undersigned makes no finding based upon this evidence.isThe supervisory hierarchy at North Carolina is composed of foremen, assistant fore-men, quartermen,and leading men.All are admittedly spokesmen for the management..14Although he was assistant foreman of the pipe shop at North Carolina at the time ofthe hearing,Langston was not called as a witness.He is sometimes referred to in therecord asLangford15 Langston is found to have had reference to Peninsular Shipbuilders Association.New-port and the P. S. A. were operating under a collective bargaining agreement at the timeof the hearing.1°McGirt's discharge is discussedinfra.17 Johnsonwas also assistant personnel director of Newport.He was not called as awitness.,"Inasmuch as'the P. S. A is not shown to have existed under that name at NorthCarolina, the undersigned will recommend, that the allegations of the complaint withrespect to it be-dismissed 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat effect.The latter immediately embarked upon an energetic campaign inopposition to the Union's efforts.About July 8, 1942, Dosher, who became'a leading man in April 1942, receiveda telegram and letter from the Union asking him to become an organizer andinforming him of the time and place of an organizational meeting.Dosher askedK. D. Fernstrom, then general manager of the yard, "what would be the posi-tion of the company" if he joined the Union. He received no answer and onJuly 10 telephoned Burnett, told him that he was about to "see for myself whatthe C. I. 0 could offer," and was informed by Burnett that he could do what hewished.Dosher testified, and Burnett denied, that the latter also asked himto attend union meetings and make oral reports to him as to who attended them.The undersigned credits Dosher's testimony and finds that the conversation tookplace as testified by him.Within an hour thereafter, Burnett called at Dosher'shome in a company automobile 1U and obtained from Dosher possession of thecommunications to him from the Union. Burnett testified that he did so in orderto prevent Dosher, who "was noted to have a big mouth," from showing them inthe yard.Dosher attended the union meeting that evening, joined the Union,became a special 'organizer,' and thereafter procured the memberships thereinof six employees. Shortly thereafter, Burnett drove him home from the yard inhis car.Dosher asked Burnett the reason for employee Harry B White's z1recent discharge.Burnett replied that White was too old, adding, according toDosher, that he. (Dosher) could also be discharged, and nodded his head inaffirmation to Dosher's question as to whether it could have been caused byWhite's union activitiesBurnett denied that he gave this warning.For thereasons stated above, the undersigned discredits his denial and finds that theincident occurred as testified by Dosher.Burnett also told Dosher that becausethe latter was a supervisory employee, lie was acting in violation of the Act insoliciting for the Union, adding that the Union had caused bloody strikes andstarvation in the North and that if the Union came into the yard, it would beshut down after the war emergency ceased. Dosher testified, and Burnett denied,that he thereupon showed Burnett the six union applications obtained by him.The undersigned credits Dosher's testimony and finds that he did so.Dosherthen told Burnett that lie would return the applications and money paid him.and turn in his organizer's card to the Union.22He testified without contradic-tion, and the undersigned finds, that Burnett asked him what he would think ofan independent union headed by employee Walter Blair." Dosher did not reply.b.The association is formedThe Association had its genesis simultaneously with the receipt by North Caro-lina of the Union's letter of July 6, 1942, by which that organization announced19This incident occurred during Burnett's working hours.Dosher was on the third shiftat the time and left the yard at 7 a. m"-0The evidence indicates that special organizers were issued cards identifying them assuch by the Union and that they were empowered to solicit and receive applications formembership and dues payments from employees of the yard.21White's discharge is discussedinfra.n The evidence indicates that he did so, and although he retained his membership in it,ceased activities on behalf of the Union.G.W. Croom, called as a witness by the Asso-ciation, testified that Dosher solicited his membership in the Union about October 15,1942.Croom's incredible testimony on cross-examination and his demeanor on the witnessstand, however, caused the undersigned to discredit his testimony respecting Dosher'salleged activities in October.22As is more fully discussedinfra,shortly thereafter on July 23, such an organizationcame into being.-Blair became its president. NEWPORT NEWS SHIPBUILDING AND DRIY 'DOCK CO.321its activity,-when employees Walter Blair, C. W. Page, M. H. Kelly, W. R. Ely,and J G. Allen 2" met at Page's trailer. They determined to form an independentunion of North Carolina employees in order to keep the Union out of the yard.To that end they thereafter about July 15, conducted a meeting of some 50 or 60like-minded employees at a local hall. In accordance with Burnett's propheticquestion to Dosher, Blair, a former mayor of Wilmington was named' chairman.A committee charged with securing the incorporation of the Association wasalso named, and one dollar membership fees were collected from those whodesired to join the organization 25Counsel were thereafter retained, membership applications were printed, and,according to Page ","several hundred" paid members were obtained from amongthe employees by about July 20.The Association received its charter as a membership corporation under NorthCarolina laws on July 23. Its stated purposes were to negotiate and contractwith ^ North Carolina on behalf 'of its members respecting grievances, wages,rates of ,pay, hours of employment, conditions of work, "and any and all othermatters of mutual interest to its members, the employees of said Company, andtheManagement"On the evening of July 23, the Association conducted a mass-meeting announcedby leaflets distributed at the yard gates by Page and others.Blair presided andread the articles of incorporation.He then introduced one Peterson, whom heidentified as the former president and the then business manager of the P" S. A.at Newport, as well as president of the East Coast Alliance, an organization ofindependent shipyard employee organizations." Peterson urged that the Associa-tion join the Alliance, explained the structure of the latter, and told of the forma-tion of the P. S A. at Newport. Quarterman Hendricks " of North Carolina, whoattended the meeting, stated that the Union must, at all costs, be kept out' ofthe yard.The Association opened a bank account on July 20 with an initial deposit of$150.It paid out, through Page, about $200 in expenses for printing, counsel fees,rent, costs, including $25 to Blair for "special work in Brunswick County" 21, and$50 for Peterson's expenses incident to his Wilmington trip.20Page testified,that based upon his records and considering that every member thereof paid adollar, the Association membership was about 700 as of July 25 and that at thetime of the hearing, although its balance on hand was about $3,300, and paidexpenses about $1,200, the Association had not 4500, but some 7000 members, theexcess being accounted for by the written or oral pledges of employees to join it.c.Activities of the AssociationOn July 29, the Association conducted its first recorded meeting. Its constitu-tion and by-laws, prepared in advance, were adopted. On the same day it had aa"Allen was a former-Newport employee.06Though the record is not explicit on the point, the Association evidentlyreceived itsname at this meeting20Page was secretary of the Association.The findingsrespecting its formation andactivities are in large part based upon his testimony.n It had been determined by the Association -proponents at the trailermeeting thatPetersonbe calledtoWilmington to "tell us how to get started " Employee Ottie Carroll,a former Newport employee, testified, and the undersigned finds, that Peterson, who didnot testify, while a quarternian at Newport, asked Carroll at work to join the P. S. A. Atthe time of the July 23 meeting, Peterson was devotinghis full time to the P. S. A. andthe AllianceAlso spelled Henrick in the record20BrunswickCounty lies across the Cape FearRiver from the Wilmington area.30Page explainedthat he merely "figured justabout whathis expenses was." 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecond,meeting at which officers were elected and certain committees named.Blair was elected president, and Page, secretary:membership was about 2000 at that time and that those at the meeting resolvedthat the Association notify North Carolina in writing of its existence and mem-bership.Such a letter was thereafter written by Page but the Association re-ceived no reply.He first testified that he could not remember whether he hadmade a copy thereof and that he did not possess one. Some minutes thereafter,counsel for the Association having meanwhile objected to further questionsrespecting the letter, produced a document which Page immediately identified asa copy thereof.Page explained that he knew, from sources not disclosed, thatNorth Carolina had received a similar letter from the Union. The letter, datedAugust 6, stated that it was being sent pursuant to resolution of August 4. Theevidence reveals that the Association had no meeting on August 4. Page testifiedthat although the August 1 minutes had been prepared when he wrote the letter,`.`that's an error in my dictation to the stenographer."Although the Association rented a hall from July 17 through August 16 forweekly Tuesday meetings, Page testified that it had no regular meeting date, andheld no meetings between August 1 and 18. At a meeting on the latter date,itwas voted that a secretary be hired. Page thereafter hired a secretary at asalary of'$20 per week.Page, who produced the Association's minute book atthe hearing, could not explain the presence of minutes for a second meeting onAugust 18, nor their approval on August 25.3' The second minutes indicatethat the Association rented a lot about 1000 feet from the south gate of the yard.It thereafter moved a real estate shack easily visible from the yard and bearingthe name of the Association prominently, displayed on the roof, onto the lot foruse as an office.`Page testified that he personally made all disbursements for the Associationbecause the treasurer, Pritgen,33 "asked me."He further testified that he securedthe approval of the Association therefor "at a regular meeting or meet (sic) atmy trailer."The Association minutes disclosed approval of no disbursements,however, and only two authorizations : for renting of the lot and office, and forthe hire of a secretary.No minutes for meetings after September 29 were inexistence when Page testified 84The evidence indicates that,"regular" meetings of the Association were sparselyattended.On September 22, 19 members were present, and on September 29, only25.On September 22, 1942, the Association began the free distribution of the"Cape Fear Shipbuilder", a weekly newspaper, to its members.Arrangementswere made therefor by Blair with the "Wilmington Post", a local newspaper,which, in consideration of $200 weekly revenue from advertising to be procured bymembers thereof, undertook to print and distribute 3000 to 4000 copies of thepaper to its members without expense to the Association.The first issue con-tained a prominent advertisement of Director Cameron's Wilmington firm.F. E.White, clerk in the fitter's office was appointed managing editor.His sole dutieswere to collect gossip and personal items concerning the employees in the yardwhich he then sent to the managing editor of the "Post." In procuring his, ma-31He testified that he was not present at all meetings,and that when he was not, nominutes were kept.32 The Association leased the lot and shack at a rental of $20 monthly.1!Pritgen was bonded, the premium paid being $112.50 ; he signed all checks of theAssociation.u He stated, "I may have some minutes somewhere, some notations." 'NEWPORT NEWS SHIPBUILDING AND DRY DOCK CO.323,terial,White had the assistance of many supervisors of North Carolina who tookan active part in its collection and expressed interest in its publication to White.The Association paper carries the syndicated material of Drew Pearson andWalter Winchell, as well as many columns of news articles, the source of noneof which was known to Wliite.3'The North Carolina Shipbuilding Athletic Association advertised in the "CapeFear Shipbuilder." 3Q It was sponsored by the Progressive Club, a social organ-ization of supervisory employees below the rank of foreman.37Foreman L. E.Keith, formerly of Newport, became manager of the Athletic Association ballteam and played on it, as did one of his quartermen. That Association alsosponsors weekly boxing matches, as well as basketball, and baseball teams in allof which activities supervisors of North Carolina participate.Keith testifiedthat the supervisors "should help out .. .-because it keeps good feeling [be-tween the employees and themselves] going."The record is silent respecting any activities by the Association disclosing thatit at any time sought to accomplish the purposes stated in its charter., So far asit disclosed by the record North Carolina has not recognized the Association asthe exclusive bargaining agent of any of its employees.d.Continuing opposition to the Union ; aid to the Association,North Carolina's campaign against the Union and in favor of the Associationcontinued at all times after the formal organization of the latter and was beingwaged during the,hearing.IEmployee Eugene Hill testified without contradiction, and the undersignedfinds, that "about the time when the C. It O. was organizing," "Doe" Lee,"head rigger," n detained Hill and the other leaders of his department afterlunch, told them to endeavor to cause the employees under them to "follow thecompany idea, the Cape Fear union," and made statements hostile to the Union.The meeting lasted 15 or 20 minutes and although it occurred during workinghours, no reprimand from any source was forthcoming." 'Employee Dosher testified without denial, and the undersigned finds, thatabout July 20, as he was going off work in the morning, J. E. Pulley, assistantforeman who was coming on, hailed him, "Hello, Communist.How is the Com-munist Industrial Organization getting along?" and added that he did not "wantany C. I. O. bastards on his shift."Employee Edward H. Carroll, formerly of Newport, testified without denial,and the undersigned finds, that during July, quarterman W. J. Kincaid, alsoformerly of Newport, told him that the Association and the P. S. A. were "thesame thing," was informed by Carroll that the latter was not interested, wasa member of the Union, and "When I'm a member of anything I'm hard." Kin-caid told him "Well, I'll see how hard you are whenever I get you over on"A copy of the "North Carolina Shipbuilder,"organ of North Carolina,exhibited at thehearing, carried an editorialby Harry H.Curl.The October 22, 1942,issue of the "CapeFear Shipbuilder"carried material similarly placed entitled"Curl's Column" as well as anarticle on the war by Harry Curl.3oAccording to the first issue of the"Cape Fear Shipbuilder,"the paper was "warmlywelcomed" by the Athletic Association.III A similar'organization,the May Club,composed of foremen,also functions at NorthCarolina.Both were modelled after their counterparts at Newport.IIsThe evidence establishes,and the undersigned finds, that Lee acted in a supervisorycapacity.89Hill testified that QuartermanMcClellancould hear their conversation from hisoffice.The evidence indicates that McClellanwas aware of their presence but not of thesubstance of their conversation.The undersigned so finds.521247-43-vol. 48-22 324 .DECISIONSOF NATIONAL LABOR RELATIONS BOARDmy boat."Employee 0. J: Carroll, also formerly of Newport, similarly testified,and the undersigned finds, that about September 1, Kincaid asked him if he hadjoined' the Association, received a vehement answer in the negative, told himthat the *Association and the P. S. A. were "just alike," and upon Carroll'sstating that he was not interested, said, "If Richardson 4° would hear you makethat statement he would fire you so quick it would make your head swim."During the latter part of July, "Pop" Spire," leading man, told employeeMcGirt, according to the latter's undenied and credible testimony, that if heconsulted. Blair, the dollar he had paid to Langston for the North Carolina Ship-builders Association would be good for membership in the Association, and toldemployee Smythe that be was himself joining the Association and that Smythe,who had also given a dollar to Langston, could get it back from Blair.Employee Eddie Underwood testified that on July 23, quarterman SidneyHewett asked him to join the Association "to keep the C. I. 0. out" of theyard, and that he had best do so if he knew what was good for him. Hewettdenied the conversation.Employee James Beatty testified that on the same day,'Hewett addressed the members of his gang, told them to bring a dollar eachthe next morning for "the company union"' in order to keep the C. I. 0. outof the yard, and warned them that if the Union came in the employees wouldlose their jobs.Hewett did not specifically deny the statements attributed tohim by Beatty but testified that he had never asked any employee to join theAssociation.In view of all the circumstances revealed by the record, the factthatHewett's statements were stated to have been made on the day of theAssociation's formal organization and mass-meeting, and because he found both'Underwood and Beatty to be credible witnesses, the undersigned is convincedand finds that the events transpired substantially as testified by them.On July 25, a group of about 15 employees gathered, at lunch time 43 in andabout a material shack in the yard.44 They talked about unions generally.At11: 05 a. in., upon the suggestion of employee B. M. Rich, employee Boyd Lott.called employee Sammy Sampson on the company telephone 48 and asked himto interrupt his lunch in order to give those present information respecting the'Association.Sampson promptly appeared at the shack, explained the detailsof the Association, and according to the undenied testimony of employee Need-ham Jackson, which is accepted as true by the undersigned, stated that theAssociation "wasn't anything except to keep the C. I. 0. out." Sampson there-after designated Fitzgerald, to whom' he gave a number of blanks, to takeAssociation membership applications from those present.Fitzgerald, who him-self joined the Association at this time, thereafter procured applications frommost or all of those present.Jackson testified that quartermaiiincident, and that in response to a question from an employee he told those40D M. Richardson was then "personnel manager" at North Carolina.41Spire had charge of six employees engaged in assembling pipe for testing.He is foundto have represented the management to the employees.He is sometimes referred to in therecord as Spears4YHewett is found to have had reference to the Association.43The lunch period was from 11 to 11 :20 a. in.44 The shack was in charge of J J. Fitzgerald, who had a helper and a "chaser" underhim.Supervisory employees gathered there, ate lunch in or about it, and were "aroundthere all day."45 Sampson was a material clerk and it was "talked over the yard" that he wasan Asso-ciation proponent.4eFitzgerald explained that this was the only occasion upon which it had beenused fornon-company business. NEWPORT NEWS SHIPBUILDING AND DRY DOCK CO.325gathered at the shack "that if they joined the Union they were liable to befired" and in substantiation of this statement, called their attention to the caseof an employee who had been discharged that morning." Carter denied beingat the shack at the time in question ; Fitzgerald testified to the same effect ;Lott,who had asked Carter about unions earlier the same day and been toldthat he could do as he wished, first testified that he did not "think" Carter waspresent, but became certain that he was not on cross-examination ; Rich "didn'tsee him."In the light of all of the circumstances revealed in the record, including Jack-son's testimony to the effect that Carter stated at the meeting that he couldnot express his personal opinion respecting unions, a position consistent withthe remarks attributed to him by Jackson, and quoted above, the undersignedis persuaded and finds that Carter was in fact present at the meeting and spokesubstantially as testified by Jackson.EmployeeWalter Jackson, testified that during the latter part of July,quarterman W. E. George, told him while he was at work on a ship, that ifhe did not join the Association he would lose his job since in the event thatthe Union succeeded in organizing the yard, a strike would ensue. Jackson toldGeorge that he would think it over and joined the Association on the followingday.48George did not specifically deny Jackson's testimony, but stated thathe had not talked to those under him respecting the Union nor urged them tojoin the Association.The undersigned found Jackson to be, a credible witnessand in the absence of a direct denial of his testimony, and in the light of allof the circumstances revealed by the record, finds that the events transpiredsubstantially as testified by him.Employee William Withers testified without contradiction, and the undersignedfinds, that about July 27, quarterman Thorpe 49 told him that he would get increasedpay more quickly by joining the Association than through the Union which, hestated, would in any event not come into the yard until 2 or 3 years later. Twoor three weeks thereafter, Thorpe told Withers that North Carolina would ceaseoperations rather than have the Union in its yard.-During the latter part of July, quarterman George Judge,5° according to theundenied testimony of employees H. A. Saunders, Leon Parker, and David Pringle,which the undersigned accepts as true, called his shipwright gang together in theyard, told them to join the Association in order to keep the Union out, madedisparaging remarks respecting'the Union, and told them that if they joined theUnion they would be drafted and lose their jobs or work. Pringle gave Judge adollar and later received an Association membership card from him while working.Judge warned Saunders, who had no money at the time, "If you don't join you willhave to go out the gates." Saunders- gave Judge a dollar on the next pay dayand received a membership card which was delivered to him in the shipwright'soffice.Parker, who did not pay at the time, was several days later called offthe ship on which he was working and instructed by Judge to produce his dollar.He "went out and got him a dollar" and received his membership card.Leading man Ernest Williams, a union member, testified without denial, andthe undersigned finds, that during the summer of 1942, leading man James Murphydemanded and received from him several union membership cards of employees4'Mack B Reynolds, a union member, was discharged on July 25. Carter is found tohave had reference to his discharge, winch is discussedinfra.48He later joined the Union and was a member thereof at the time of the hearing.49Thorpe was not called as a witness.69 Judge was not called as a witness. 326,DECISIONS- OF NATIONAL LABOIR RELATIONS BOARDwhose applications-Williams had obtained.51Williams explained that Murphy,who was not called as a witness, thereafter issued such employees memberships inthe Association without further cost, their payments to the Union being creditedto them by the Association for membership therein.Employee Benjamin Canty testified that quarterman M. E. Price approachedhim in the yard ashe and another employee were talking about the Union and toldCanty not to permit anyone to "fool" him into the Union, that it caused strikes,and that if it came into the yard, North Carolina would suspend operationswithin 2 years and the employees would lose their jobs, whereas he, Price, couldreturn to work at Newport where he had formerly worked in a supervisorycapacity.Price denied the statements attributed to him by Canty, stated thatthe latter "had "had something else in mind", that he had unbraided him forallegedly claiming as his own piece work performed by others, and that in thatconnection he told Canty that if North Carolina could not build ships as cheaplyas yards elsewhere, it would cease operations and the employees would lose theirjobs.He further testified that although Canty allegedly claimed the work ofothers two or three times a week, he had spoken to him on only one occasion inAugust 1942, that Canty had not been discharged therefor, and that but for histransfer to another department, Canty would have been working for him at thetime of the hearing. The undersigned found Canty a thoroughly credible witness.He found Price, on the other hand, to be a confused and unreliable witness whoobviously manufactured his unbelievable story for, the purpose of denying Canty'stestimony.The, undersigned finds that Price spoke to Canty substantially astestified by the latter.The evidence shows that the Association habitually kept supplies of ap-plication forms and announcements strategically disposed on the counters in themain, or south-side, tool-room,62 the store-rooms, and the pipe shop, all places ofnecessity frequented by the employees.Open solicitation for the Associationduring working hours frequently occurred in these places.Employee Smythe testified without denial, and the undersigned finds, thatduring working hours employee Ernest Wright delivered an, Association mem-bership card to a fellow employee to whom Foreman L T. Hancock was talkingat the time and that Hancock mada no objection.Employee Osborn Burton, who was a member of the Union at the time, testi-fied that prior to the time he ceased work for North Carolina on August 23,1942, leading man Ernest Sims during working hours, called him off his job totalk to Tom Lee,53 a clerk and tool-checker.Lee took Burton down "by theriver" and gave him a strong anti-union talk and urged him to join the Associa-tion,b4 stating that "we" were endeavoring to keep the Union out of the yard,'that Burton would not need to pay a fee- to join the Association, and that hewould speak to Foreman D- N. Hyatt about a raise for him if he joined it. Bur-ton, despite Lee's requests that he do so, reiterated on the succeeding 2 days,did not join the Association and told Lee that he would remain in the Union.On August 25, Foreman Hyatt transferred Burton from his job as driller to the"trash' gang."Burton protested his transfer to Hyatt and D N. Cabe, a super-51Williams could give no explanation as to why he readily complied with Murphy's'request.-52Blair, president of the Association, was clerk in the tool-room.11Lee also distributed United States war bonds weekly to the employeeswho'had sub-,scribed for them, and took their receiptstherefor.5'The conversation lasted about 20 or 30 minutes.Burton lost no pay in consequenceof his absence, nor was he reprimanded by Sims. NEWPORT NEWS SHIPBUILDING AND DR-1 DOCK CO. , 327visor, in the drilling depafrtment, on the ground that he was qualified to do workrequiring greater skill.Cabe referred him to his assistant from whom Burtongot no satisfaction.In consequence of the transfer, he resigned and was work-ing at a shipyardin Philadelphia at the time of the hearing. Sims denied thathe told Burton to see Lee, and the latter, although he admitted having askedBurton to join the Association, denied that he had consulted Sims about himand that he told Burton that he would speak to' Hyatt about him. Sims admit-ted on cross-examination, however, that he had asked various employees tosee Lee concerning their tools and that they had consulted with him' for as longas 15 minutes.Hyatt gave a confused and implausible account of why Burtonwas transferred from his job as driller."'Cabe, who was called as a witness byNorth Carolina; did not testify respecting Burton.Under all the circumstances revealed by the record, particularly the chro-nology of events leading to his transfer, the unsatisfactory explanation of thereasons therefor, and the impressive testimony of Burton, the undersigned isconvinced and finds that the events transpired as testified by him'.'On October 23, 1942,66 about 4 :30 a. in, while employee William Wright, a stu-dent in, the welding school of the yard, was at work, Cooper, his instructor andsuperior, toldWright to get his gloves and shield,, and come with him 67 Coopertook him into the office of the welding school, introduced Wright to a Mr. Elliswho Was seated behind a desk in the office, and thereupon withdrew.Ellis,withwhom Wright was not otherwise acquainted, told him that North Carolina had"taken notice" of his wearing a union button in the yard and of the fact that hehad previously testified in the instant hearing; that since Wright was a "youngfellow," the company desired to give him an opportunity to "get straightenedout" ; informed him that if the Union became established in the yard, Negroinstructorswould be installed over white employees, that North Carolinahad organized the Association in order to keep the Union out of its yard, andfinally, that he, Ellis, had personally, "straightened out" some 50 welders whohad formerly been union members and had caused them to join the Association.Wright declined to change his union affiliation, the 20 minute interview came toan end and Wright returned to work. Ellis was not further, identified by anywitness.On the last day of the hearing, counsel for North Carolina introduced intoevidence a letter to him from General Manager Halsey in which the latter statedthat after being informed of Wright's testimony, related above, he had found,he described as "an hourly employee in the Welding Department . . . and .. .in no sense a supervisor or instructor," were "highly improper," and that hehad disciplined them by suspension without pay for 1 week.The evidence reveals that in his capacity as instructor, Cooper representedthe management to the employees under his supervision.His action in remov-ing 'yright from his work and closeting him with Ellis was obviously an overtundertaking by Cooper in furtherance of North Carolina's campaign to destroythe Union.Under all of the circumstances revealed in the record, the singularly"He also testified that drilling is a skilled job, that Burton was a better than averagedriller, that the department was normally behind schedule at the time of Burton's trans-fer to an unskilled job separating bolts and salvaging material,and that there was alwaysdrilling to be done.56 During the,heaiing.,57The findings respecting this incident are based on Wright's'uncontradicted and entirelycredible testimony.Neither Cooper nor Ellis was called as a witness. 328 ' DECISIONSOF NATIONAL LABOR RELATIONS BOARD,'malevolent remarks made by Ellis to Wright must also be considered to be a partof the company's anti-union course of conduct, the responsibility for whichmust clearly be borne by itThe undersigned finds that by the'activities ofCooper and Ellis, North Carolina interfered with, restrained,, and coerced- itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.3.Concluding findingsThe Shipbuilders was fostered and promoted by Langston, a supervisory em-ployee of North Carolina; as an organization similar to the P. S. A. at Newport,for the purpose of combating the A. F. of L's organizational threat at Wilming-ton.Although the record indicates that it had but a brief career, the Ship-builderswas clearly and completely dominated by North Carolina and theundersigned so finds.The Association sprang to life simultaneously 'with the opening of the Union'scampaign in the yard. From its inception it had the aggressive aid and assist-ance of supervisory employees of North Carolina, and as related above, itsformal organization and the fact that Blair would be its head, were accuratelyforecast to Dosher by Burnett.Throughout its formative period and at alltimes thereafter, numerous supervisors solicited employees to join it, disparagedthe Union and solicited resignations from it, the underlying motive in the entirecampaign being to "keep the C I. 0. out."The Association was permitted openlytomaintain literature and application blanks at strategic spots in places fre-quented by employees in connection with their work, and open solicitation andcollection dues for the Association on company time and property were permit-ted, encouraged,' and engaged in by supervisors.The presence of quartermanHendricks at its organizational meeting and his statement that the Union wasto be kept out of the yard at all costs, epitomize North Carolina's relation tothe Association from its birth and throughout its life.The Association receivedfinancial support from North Carolina by the advertisements in its newspaperof Director Cameron's firm and of the Athletic Association oeThe domination of the Association by the respondent is patent.The evidencethereof requires no further comment.The undersigned, upon the entire record, finds that North Carolina has dom-inated and interfered with the formation and administration of the Shipbuild-ers and the Association and contributed financial and other support to them.The undersigned further finds that by these acts and by urging, persuading,and warning its employees to join the Shipbuilders and the Association, threat-ening them with loss of employment if they did not (1o so and warning themagainst becoming or remaining members of the Union, threatening them withdischarge if they did so, making disparaging remarks respecting the Union,questioning them respecting their activities on behalf of the Union or member-ship therein and in the A. F. of L.,, and advising them that those active on be-half of the Union had been discharged, North Carolina has interfered' with,restrained and coerced its employees in the exercise of the rights'guaranteedin Section 7'of the Act.68Halsey and numerous other supervisors testified that the supervisory force had beeninstructed to maintain complete neutrality as between the Union and the Association.Although the actions of the supervisors named above, may have been in violation of itsorders, they nevertheless constituted unfair labor practices by North CarolinaSolvayProcess Company v N. L. R. B.,112 F. (2d) 83 (C. C. A. 5), cert. den. 313 U.S. 596. NEWPORT NEWS SIHPBTTILDING AND DRY DOCK CO..329B. The discriminatory dischargeHarry B. White b9was employed as a shipfitter in November 1941, at $1.12 perhour.He became an instructor over some six employees early in 1942. InMarch 1942, he became all inspector of frames at a furnace with an increasein pay to $60 per week. After about 3 months, White was out of the yard forabout 2 weeks with foot trouble. On his return he was made a leading manover some 10 or 12 employees building masts.He remained on this job for about6 weeks, and at the time of his discharge on July 11, 1942, he was "making forms"with two employees.At that time he was receiving a supervisor's pay but,according to Assistant Foreman J. G. Miller, "wasn't doing any supervising."The record-reveals that while North Carolina occasionally utilized White as aninstructor and minor supervisor so as to give unskilled employees the benefitof his long experience, he did not, in fact, serve in a fully supervisory capacity,and was not regarded as a supervisor by the employees. The undersigned sofinds.On July 8, White joined the Union and became a special organizer at a unionmeeting,held the same day.White, who had, been a retired member of theC. I. 0., addressed the meeting and urged that the men "run it [the Union]themselves."On July 9, White informed Foreman Miller of his action of theprevious night and stated that he "would have no active part in the Union."Miller told him that unions were "no good." On July 10, Foreman MaynardtoldWhite that his union activity "had been talked over in the office." B0On July 11 White was talking to an employee at work while awaiting deliveryof a, part necessary to their job.General Manager Halsey appeared and askedWhite what he was talking about, stating that he "wanted this talking in theyard" stopped.White explained that he had been talking about "shipbuilding"and said that he had "organized" his work so as to facilitate its speedier com-pletion.Halsey immediately asked White what kind of an "organization" he hadreference to.About an hour later White was discharged by Foreman Fred A.Kean because he was "unsatisfactory as a supervisor."The respondent contended'at the hearing that White was a slow and inefficientemployee.The record, however, reveals that he received several promotions andthat his pay was increased during the term of his employment. The undersignedtherefore finds this contention to be without merit.The chronology of events and the statement of Burnett to Dosher, relatedabove, that White had been discharged for union activity, in conjunction withthe failure of the respondent's contention as to White's alleged inefficiency, leadinexorably to the conclusion that White was discharged, riot" for the reasongiven him, but because of his union membership and activity.. The undersignedso finds.-Mack B. Reynoldsbegan his, employment with North Carolina as a machiniston December 28, 1941, at 96 cents per hour and at the time of his dischargeon July 25, 1942, was earning $1.12 per hour. During February or March 1942,Foreman R. J. Gregory told Reynolds that he would like it if he would speedup his work a bit. During the spring, the employees with whom Reynolds"White was 69 years of age at the time of the hearing and when employed by NorthCarolina had had 56 years experience in shipyards.He was employed, despite his age, atthe insistence of Foreman Claude Maynard, who testified that he told the, employmentoffice, at the time, "If he knows anything about shipfitting and he can walk let me havehim because I need him."'" Neither Miller nor Maynard denied the statementsattributed to them by White. 330-DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDworked began -discussing their 'pay and expressed dissatisfaction with theircurrent rate.Reynolds "recommended the C. I. O. to them." On July 24, hejoined the Union and became a special organizer, following which he solicitedemployees to join the Union on his own time. On July 25, Quarterman Fallstold Reynolds that there was "quite a bit of dissatisfaction" in the department,that many employees had asked for increases in -pay, that this movement hadbeen traced back to him, and that Reynolds would therefore be discharged .'l,On July 27, Reynolds was discharged "for unsatisfactory work."Several witnesses called by North Carolina testified that Reynolds' work wasslow and that he spent more time than that required by -less experienced employees on the same job. Gregory testified that Falls complained to him ofReynolds' work and that he promptly replied, "If that is the case . . ., we willterminate him." It is undenied, however, that during May 1942,, Falls toldReynolds "... we are turning out our work faster and things are workingbetter."Furthermore, about two weeks before his discharge, Reynolds wastransferred to a task requiring greater skill than that at which he had previouslytieen employed.The chronology of events, the statement by Quarterman Carter to the' em-ployees gathered at the material shack on the morning of Reynolds' discharge,,that the latter had been dismissed because of his union membership, and all ofthe circumstances revealed in the record, combine to convince the undersignedthat the reason given by Falls for Reynolds' discharge was the motivating causetherefor and that his allegedly unsatisfactory work was not.Since the "dissatis-faction" for which Reynolds was found responsible was obviously the resultof his legitimate union activities, it is clear that the respondent discriminatedagainst him in violation of the provisions of the Act.The undersigned so finds.Joseph F. Blakebegan work for North Carolina in February 1942 as a tackwelder in the shipwright department.He joined the Union on July 11, 1942,and became a special organizer.He was thereafter active in soliciting em-,ployees during his free time.During the third week of July, F. E White, clerkin the fitter's department and later managing editor of the Cape Fear Ship-builder, organ of the Association, "slipped out of the office for a bit" and wentupon a ship to solicit for the association.He' addressed a dozen or more em-ployees on the evils of the Union and the advantages of the Association.Duringthe course of his remarks, Blake appeared on the' scene, made a counter-statementin favor of the Union, and remonstrated with White for preventing the menfrom attending to their work.White thereafter obtained applications for mem-bership in the Association from a number of those present.Blake testified, andthe undersigned finds, that two or three leading men, was present during theincident and that during the lunch hour later the same night, one of them askedhim to join the Association.Later during the same shift, quarterman N. R.Jones, to whom leading man Steel had reported Blake's earlier purported agita-tion for the Union, asked Blake, ". . . what is this I hear about you agitating' ,infavor of the C. I. O.... From now on you stay on the job and keep yournose clean."On July 30, Blake was ill and was attended by his father, a physician inChadbourn, North Carolina.On July 31, he was discharged for "non-attendance"by Foreman J. E. McClary, who also stated in'his "termination order" thatBlake's work was unsatisfactory.82'Fails, although in the employ, of North, Carolina at-the time of the hearing,was, notcalled as a witness.12Blake wasa member of the United States Marine Corps at the time of thehearing. NEWPORT NEWS SHIPBUILDING AND DRY: DOCK CO.331Blake was transferred to the third shift about July 1, 1942.On July 6, he re-ceived-a third and individual increase of six cents per hour."Leading manJ. C. Alexander testified that he twice on consecutive nights caught Blake asleepbn the third shift, told Blake to go about his work and reported the secondoccasion to Jones, who reprimanded Blake, and also to E. S. Moore, night super-intendent.Blake denied being asleep.The undersigned concludes and findsthat although Moore and Alexander gave somewhat inconsistent testimony onthe point, Blake was in fact found asleep by Alexander. _ On July 29, Blakewas transferred by Foreman McClary to the day shift for "another trial,"his performance on the third shift having allegedly been unsatisfactory.'Heexplained that although Blake's attendance record had included four consecu-tive unexcused absences during June, 'I didn't do anything at all about it," thatBlake's three unexcused and not consecutive absences during'Julywere "notunusual," and that the moving cause of his discharge was his unexcused absenceone July 30.On July 31, Blake, according to his testimony, exhibited to McClarya certificate from his father to the effect that his absence had been caused byillness.Representatives of North Carolina in its employment office to whomhe thereafter also presented the certificate, told him, according to his 'undeniedtestimony, that it "made no difference whatsoever."McClary denied havingseen the certificate and after first testifying that he had not talked to GeneralManager Halsey respecting Blake, admitted, after being shown a letter fromHalsey to the Acting Regional Director of the Board, that he had in fact,spoken to ITalsey.4The letter stated that Blake had exhibited the doctor'scertificate to excuse a purported absence on a day other than that for whichitwas written, and otherwise contains numerous errors of fact. Since it con-clusively appears therefrom, however, that Blake's testimony respecting the pres-entation of the certificate was correct and since it further clearly appears thatMcClary contradicted himself with respect to his conversation with Halsey con-cerning Blake's certificate, the undersigned rejects McClary's denial that hehad knowledge thereof.Under all of the circumstances revealed by the record, the extraordinaryaction of North Carolina in dismissing him from his employment because ofabsence caused by -illness, must be attributed to its anxiety to rid itself ofBlake on account of his well-advertised membership in and, activities on behalfof the Union. The undersigned so finds.-,Howard McGirtwas employed by North Carolina in August 1941.He joinedthe Union on July 24, 1942, became a special organizer on the same day, andwas thereafter active in soliciting membership among the employees.He testi-fiedwithout contradiction, and the undersigned finds, that he did so at lunchtime in the presence of Foreman Lee Hancock and of Langston; his assistant'5About mid-August 1942, McGirt told Hancock that his ex-wife was seriouslyill.and -that he would have to have a day of-to care for her.Hancock refused,and according to McGirt's undenied testimony which the undersigned credits,asked him, "what was one woman to five thousand or_five million men." OnAugust 17, his former wife'sicondition became critical and on that night or thefollowing day, McGirt took her to a hospital. She was in "premature labor"^eBlake began work at 50 cents per hour and was earning 86 cents per hour at the timeof his discharge on July 31.61The letter, dated September 23, 1942, was in response to a request for North Carolina'sposition on Blake's dischargeasHancock,asked on cross-examination by counsel,for the Board, "Never saw him(McGirt)'solicitingmemberson the job?"(emphasis supplied) answered in the negative.Langston,as related above, did not testify.- 332DECISIONS -OF NATIONAL LABOR RELATIONS BOARDon August 18, and was operated upon by a local physician' on August 19 " Mc-Girt did not report for work on August 18, and when he did so on August 19,he was discharged "for disobedience of orders and ... your work andattendance were unsatisfactory to your foreman."McGirt first worked under Foreman O. C. Staples in the plumbing department.He received two increases in pay and did satisfactory work.Staples andquarterman L. E Herrolson, testified that about January 1, 1942, however;McGirt began to lose interest in his work, loaf on the job, and indulge in exces-sive conversation with other employees.Herrolson admitted, however, thatMcGirt's actions were not such as to warrant his discharge.About February1,McGirt was transferred to quarterman S. T. Pitchford where he remaineduntilMarch 5 Pitchford criticized McGirt's work and stated that he gambled.Assistant Foreman O. W. Turner, however, testified that McGirt's work wassatisfactory during this period, stating "I know the way he was doing it wasO. K."On March -5, MeGirt, at his own request, was transferred to the pipe shopunder Foreman Hancock. The latter testified that his reasons for dischargingMeGirt were his disobeying orders by not reporting for work on August 18, andhis absences 67During the time he worked under Foreman Staples, McGirt oncehad 'eight consecutive absences., The result was a warningDuring July 1942,he had three consecutive absences, one on August 9 and an excused absence onAugust 16Hancock was unable to explain his having seized upon McGirt'sAugust 18 absence, necessitated by an emergency, to discharge him. Ile testified,"I don't like to fire anybody, everybody has to work, and I figured McGirt hadto work, and I tried- to keep the boys as much as possible, and to give theboys as much a chance as I could," and that he had previously spoken to Mc-Girt "a number of times and asked him to do better." Hancock denied knowl-edge of McGirt's union membership and testified that his knowledge of both theUnion and of the Association was confined to rumors. In the light of all theevidence revealed in the record, including McGirt's overt activities on behalf ofthe Union, the undersigned is convinced that North Carolina had knowledge ofhis membership therein, and so finds."The undersigned is also convinced that the extraordinary penalty meted outtoMcGirt for his necessitous August 18 absence, when contrasted with NorthCarolina's previous leniency on the occasion of his far more serious breachesof attendance, can be explained only by its desire to rid itself of him becauseof his union membership and activity.The undersigned so finds.William J. Parkerbegan his employment with North Carolina in December1941, on the clean-up gang.. During his employment he received, at least oneindividual increase in pay as well as one or two general raises.He joined theUnion about mid-August 1942.On August 21 he informed quarterman E. E. Edwards' that he would be66 The physician's certificateso reciting is in evidence.m Hancock further testified, and McGirt denied, thatbe had on occasion found McGirtunder the'influenceof liquor in the yardInasmuch,however, as the recordreveals thatthis purported condition did not influence North Carolina's decisionto dischargeMcGirt,the undersigned makes no resolution of this conflict in the testimony.68McGirt testified,without contradiction, that shortly before hisdischarge,he told'Supervisor Spire in the tool-room that he was not interestedin "signing",for membershipin an organization which he had previously joined without receiving a receiptfor his dues, -and that the organization about which they were talking, whichthe undersigned finds tohave beenthe Association,was "boundto be thesame darn thing "66 Although Parker testified that he could not recallhis name, the evidence reveals, andthe undersigned finds, thatEdwardswas Parker's quarterman. NEWPORT-NEWS SHIPBUILDING AND DRY DOCK C'O.333absent from work for 2 or 3 days.He did not report for work on August 24,and on that evening, attended a union meeting at which he became a specialorganizer.Parker testified that the following morning, when he reported toEdwards, the latter informed him that he knew Parker had attended a unionmeeting at which he became a `special organizer. Parker testified that thefollowing morning; when he reported to Edwards, the latter informed him thathe knew Parker had attended the meeting of the night before, and that Parkerfinally admitted having done so.He further testified that he was thereupondischarged.Edwards, while he did not directly deny telling Parker that heknew he had attended the meeting, stated that he had not asked him "if he hadbeen to a C. I. 0. meeting." Edwards and leading man W. E. George testifiedwithout specifying the-date of the occurrence, that Parker had refused to workin an "inner bottom" in the latter's gang and that his refusal to do so, althoughneither of them had personally terminated Parker's services, had resulted inhis discharge.R.H. Harris, personnel supervisor of the erectors department,whose duties, as he described them, were to "try to look out for the personnel,keep them -happy and congenial," finding them places to live, and the like,testified, also without placing the date, that he prepared Parker's terminationslip 40 at Edward's request.Parker testified that about a month before he was discharged, he had, afterone experience on such work refused to work in an "inner bottom" because hecould not stand it and had been, "spitting up blood," and that he had beenexcused.41Although Parker was an uneducated witness whose testimony was not alwayseasy to grasp, he impressed the undersigned as being, a sincere and conscientiousone, and worthy of belief.Edwards, on the other hand, did not impress theundersigned as being a reliable witness.The record discloses that Edwardswas a Progressive Club member and that he had aided it in organizing the pro-Association Athletic Association by selling membership cards thereinor seasonaltickets to its events.72He testified that during the "latter part of last year [1941]"a man whom he could not remember, but whom he believed to be an employeeof North Carolina, had given him "the exact amount of money for the tickets,I had sold" and that he, Edwards, had thereafter returned their money to thebuyers thereof and "returned money this week on tickets".73In-view of thesecircumstances, and from the entire record, the undersigned is convinced andfinds that Edwards made the remarks attributed to him by Parker on the morningof the latter's discharge substantially as testified by Parker. In view of theabsence of positive testimony by witnesses for North Carolina that Parker wasdischarged on August 25 for an alleged refusal to obey orderson that day,the,undersigned is further convinced and finds that the events transpired as relatedby him. It is thus clear, and the undersigned finds, that Edwards and Harrismerely utilized Parker's month old refusal to workin an "innerbottom," forwhich he had been excused at that time, in pretended justification for his dis-charge and that it was in fact motivated by his union membership and activity.SUThe slip, which is in evidence and which was written and signed for Foreman L. K.Keith by Harris, is dated August 25, 1942, and states the cause of dischargeas "Refusalto go on job assigned "71Work in the "inner bottom" is shown by the record to be confining, dirty, and ex-tremely dustyDuring the summer heat, the required respirators worn by employeeswhile engaged there sometimes make them "feel like they are smothering."71Edwards did not consistently distinguish between them71 Ile stated that the money was being returned because "* * * the Federal Govern-ment * * * could [not] get their taxes out of that business if they sold seasontickets, and it wasn't constitutional." '334 'DECTSION'S,OF NATIONALLABOR RELATIONS'BOARDJames E. ScottandSolomon Hazelwere crane helpers and were dischargedon September 7, 1942,. allegedly for sleeping on the job in contravention of ordersScott testified that during July 1942, he asked Foreman F. X. Reissner foran increase in pay, and that the latter informed him that "you boys can't stayin this yard without belonging to the -Cape Fear Union." Scott, however, joinedthe Union on July 10 and became a special organizer.He thereafter solicited forthe Union on his own time. On August 31, according to his testimony, leadingman F. Curley, asked him if he had joined the Union. Scott said he had notand Curley thereupon told him, "you boys working here in the shop, you willhave to join the Cape Fear Union if you want to stay here."Reissner testified that' he had had no "conversation with Scott in referenceto the union" and stated that he had not told him "that he couldn't join theC. I. O." Curley also denied speaking to Scott respecting the Union and advo-cating the Association.Neither directly denied telling him that it was necessarythat he join the Association in order to keep his job. In the light of all thecircumstances revealed by the record, the undersigned, who was impressed byScott as a witness, is persuaded and finds that the conversations occurred sub-stantially as testified by him.Despite the admonitions of Reissner and Curley, Scott did not join the Asso-ciation and on September 3, secured the membership of Hazel in the Union. Thelatter thereafter distributed union leaflets outside the yard gates.Early on the morning of September 6' at a time when their crane had nowork to perform, its operator E. E. Benton left the cab and disposed himself about3 feet away.Scott and Hazel, who were chilled by the damp air, got into the cabwithout protest from Benton.Between 5: 30 and 6: 30 a. in., leading man H. K.Sasser observed that the crane was stopped, walked over to the cab in order toascertain why, looked in,7" and according 'to his testimony, found the two emrployees with their eyes closed.He thereupon walked 400 yards to a telephone,called B. P. Johnson, sergeant of the plant police force on the third shift and in,charge of some 75 to 125 men,'reported to him that two employees were asleep,and when Johnson appeared at his office, accompanied him to the crane. Johnsonclimbed into the cab and took the employment numbers of Scott and Hazel."Sasser thereafter reported in writing to Reissner that they had, been foundasleep.Scott and Hazel spoke to Reissner and denied being asleep.The latter-thereafter spoke to Johnson, and on September 7, 1942, discharged them."Thefollowing day' they protested, to Halsey, that they had not been asleep.Halseydeclined to put them back to work and stated that they had violated companyrules by going into the cab of the crane.78Reissner testified that during August 1942, he instituted the practice of dis-charging employees who were caught asleep on the third shift and that he hadtheretofore administered less harsh discipline to such employees by giving themsome time off without pay.7°_Both Scott and Hazel vigorously denied on the witness stand that they were74 They worked on the'11 p. m. to 7 a m. shift.75He did not speak to Benton.70 Neither Sasser nor Johnson spoke to Benton on this occasion which occurred some10 or 15 minutes after Sasser's initial visit.77Hazel worked 3 hours on the day shift of that day. He was then told by General Man-ager Halsey to see Reissner and the latter, discharged him.78 The evidence indicates, and the undersigned finds, that the rule, if it ever existed, wasby common consent of the supervisors so frequently breached by the employees as to renderitwithout force or validity at the time in question.48He could not name any other employees whom he had summarily discharged forsleeping.- NEWPORT NEWS SHIPBUILDING AND DRY DOCK CO. '' 335asleep:The-evidence indicates that the size of the space occupied by them inthe cab was about 4 feet by 3. ' Scott was about 6 feet tall and Sasser testifiedthat he was lying down while Hazel was sitting at his side. Sleep under suchconditions must be considered almost impossible of achievement.But assuming,without so finding, that Scott and Hazel were dozing, Sasser's actions inrefraining from speaking to Benton, the operator who was in charge of thecraneand the logical person of whom to inquire as to why it was stopped,his extraordinary action in summoning the police sergeant from a distantpoint in the yard in order that the latter might discover them in' the cab andtake their numbers, and the severity of the penalty meted out to them for theirseemingly unimportant infraction of company rules at a time just prior to theend of the shift when the crane had no work to do, combine to cast gravedoubt upon North Carolina's announced motive in discharging them. This isparticularly true when, as the evidence indicates, Scott, about a week or 10days earlier had been responsible for a serious accident when he misdirected acrane onto a faulty track causing it to capsize and wreck a nearby buildingin the yard.. For this accident which resulted in material loss to the company, he merely received a reprimand at the hands of Reissner and a "coupleof days" off without pay.From all of the evidence in the case, the unceasing enmity of North Carolinato the Union, the statements of Reissner and Curley to Scott, and the air'ofentrapment permeating the events surrounding their 'discharges, the under-signed concludes and finds that the alleged reason for discharging Scott andHazel was not that which motivated North 'Carolina, but, thatit infact dis-charged them as a part of its campaign against the Union and because of theirmembership in and activity on its behalf.C.The discriminatory refusals to employRobert L. Fuller and C. R. Frazier applied for work at North Carolina onSeptember 14, 1942.Both were then employees of Marshall Field and Com-pany's mills at Leaksville, North Carolina, and were members of the TextileWorkers Union of America, affiliated with the Congress of Industrial Organiza-tions.They were interviewed by C. E. MacIntosh, who caused them to fill outquestionnaires giving details of their histories and employers.The fact oftheir being employed by Field was underscored in red by MacIntosh, who,although he had authority to hire them, referred them to C. E. Enfield, hisimmediate supervisor.He testified that he did so in the cases of applicantsrespecting whom "I have doubts as to whether they should be employed . . .According to Fuller, Enfield, having gained knowledge of his employment byField, told him that the C. I. 0 was "a trouble making organization" and added,"If we employed you down here that's what you would be, a trouble makerto us, and we don't want your kind down here." Fuller thereupon gave Enfield,as references, the names of six employees of North Carolina who knew him.Fuller did nothear from Enfield.' Enfield did not get .in touch with Fuller's references be- -cause "I waited for the man to come back ... to see if he was sufficientlyinterested in the job." `0-'Frazier,who was interviewed immediately following Fuller, was informed byMacln Cosh that the rate of pay he was receiving at Marshall Field was greater10Leaksville is more than 300 miles fromWilmington. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDthan the starting rate he would receive at North Carolina and that nothingwas open for him, and by Enfield that his seniority at Field,was such that hecould procure a transfer to war work there.Enfield denied making the remarks attributed to him by Fuller respecting thelatter's being a "troublemaker" and stated that he never made an issue of anapplicant's labor affiliation.He testified that between June or July 1942,when North Carolina hired other employees from Field, and,the date of theapplications of Fuller and Frazier, hethoughtthat he had heard "that MarshallField had war contracts 81 . . . and we didn't want to take men away fromwar work." Both Enfield and MacIntosh also stated that Fuller and Frazierwere not favorably considered for employment because they were "inside"men and had had no shipyard experience, and that Frazier, who was 47 whenhe applied for work as a plumber's helper, was too old for such work. Theevidence shows, however, that others who likewise lacked shipyard experiencehad been hired, and in the case of Frazier, that others of his age had beenemployed by North Carolina as plumber's helpers.In view of all of the circumstances revealed in the record, the undersigneaIs persuaded and finds that Fuller, who was a credible witness, did not fabricatethe remarks attributed to him by Enfield but that the latter spoke to himsubstantially as testified by Fuller.The undersigned is further convinced and finds that Fuller and- Frazier weredenied employment by North Carolina, not for the reasons advanced by it inretrospective justification therefor at the hearing, but because of their member-ship in the Textile Workers Union.82IV.THERELATIONOF NEWPORTTO NORTH CAROLINAOn January 17, 1941, Newport, at the request of the United States MaritimeCommission, caused North Carolina to be incorporated as a wholly owned sub-sidiary 88 to the end that it might have the benefit of Newport's managerialability, technical and practical experience, and advice.On January 30, 1941, theMaritime Commission and North Carolina executed a "Government-owned facili-ties contract," on March 31, a supplement thereto, on April 21, a second facilitiescontract, and on April 10, 1942, a third ; 84 all were executed for North Carolinaby Roger Williams, its president, who was also executive vice president ofNewport.-Shortly after its incorporation, Newport "selected" and "sent down to Wil-mington" a large number of "key men" to operate North Carolina. At the time ofthe hearing a majority of the foremen of the key departments of North Caro-linawere former supervisors of Newport. Percy -F. Halsey, former assistantsuperintendent of Newport's hull department, is vice president and generalmanager of North Carolina. J. C. Johnson, personnel director of North Caro-lina is assistant personnel director of Newport; he maintains offices at bothyards.through the U S Employment Office .. ." but "I can't be positive about it."azNorth Carolina obviously discriminated against them because of its well-founded ap-prehension that because they were members of another C. I. O. organization they wouldnoimally, upon being employed at North Carolina, join the Union.The undersigned sofinds.xsAt the time of the hearing, Newport owned all but 7 qualifying shares of the 30,000then outstanding shares of North Carolina11Noith Carolina acts as independent contractor under the terms of the contracts. NEWPORT NEWS SHIPBUILDING AND DRAY DOCK.CO. ' 337The officers and directors of Newport and North Carolina who hold positionsin both corporations-are as follows:'NameNewportNorth CarolinaH. L. Ferguson..........Chairman, president,and member execu-Chairman and member\executivetive committeecommitteeRoger Williams ---------_Executive vice president, director, andPresident, director,and membermember executive committeeexecutive committeeJB. Woodward, Jr -----Vice president, general manager, director,Director and memberexecutiveand member executive committeecommitteeW. E. Blewett,Jr -------Vice president and productionmanager-__Director and memberexecutivecommittee.E. F. Heard, Jr..........Vice president and worksmanager--------Director.R I. Fletcher___________Comptroller ------------------------------Comptroller and director.Kemper L Kellogg------Secretary----------------------------------Assistant secretary.W. Scott Graham_______Treasurer---------------------------------Treasurer.Both respondents contend that Newport does not control North Carolina'soperations.It is plain, however, that the very purpose of North Carolina'sbeing, i. e. the Maritime Commission's desire and purpose, in answer to theimperative demands upon it for the essentials of war, to utilize to the maximumNewport's unique ability to build ships, would be frustrated and unfulfilled wereits operation not under Newport's aegis. *North Carolina's corporate status issimply the result of Newport's solution of problems of convenience and ex-pediency.The legal fiction that these corporations are separate entities is apatentmyth.Their ownership is identical, their officials substantially so.Willlams'spendsumuch^ time in-Wilmington and advises frequently with Halseyrespecting North Carolina's operations both personally and by telephone.Therealities established by the record clearly demonstrate, in the opinion of theundersigned,that Newport controls North Carolina's operations.He so finds.The labor policies of North Carolina are determined by Williams and Halseywhile the latter also consults with Johnson in respect thereto.As is relatedabove, when the A. F. of L. sought to organize North Carolina in 1941, effortswere madeby North Carolina to establish at Wilmington a union similar to thePeninsular Shipbuilders 'Association with which Newport has a contract. Itspurpose, as stated by quaiterman Langston, was to keep both the A. F. of L.and the C. I. 0 out of the yard.When Dosher insisted upon a refund of hiswho ordered Langston .to return his money to Dosher.When the A F. of L.withdrew, the drive for' an inside union was permitted to become quiescent.Promptly upon the appearance of the Union in 1942, it, was revived withgreat vigor.Money paid the previous year was "good" in the Association whichwas, like the 1941 organization, advertised by the supervisory personnel as "thesame thing" as the union at Newport. Supervisors of North Carolina, formerlyof Newport, sponsored and promoted the Association at Wilmington and againthe underlying purpose was to "keep the C. I. 0. out."Both Newport and NorthCarolina were inextricably enmeshed in the anti-union campaign conducted atWilmington .and the employees there, as is abundantly revealed in, the record,were well aware of it."It is thus plain, and upon the entire record the undersigned finds, that New-port also controls the labor policies of North Carolina. It is therefore 'ah em-Thus Blake,in testifying with respect to Peterson's address at the Association's July23 meeting,stated, "Mr. Blair said that Mr Peterson had been president of the P. S A.In Newport News, the same firm as this company here." 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer of the employees at Wilmington,within the meaning of Section 2' (2) ofthe Act and is jointly responsible with North Carolina'practices found to have been engaged in by the respondents at Wilmington.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above occurring inconnection with the operations of the respondents described in Section I above,have a close,intimate,and substantial relation to trade, traffic,'and commerceamong the several States,and tend to lead to labor disputes burdening and,obstructing commerce and the free flow of commerce.-'VI. THE REMEDYSince it has been found that the respondents,and each of them, have engagedin and are engaging in certain unfair labor practices,itwill be recommendedthat they cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.It has been found that the respondents,and each of them, dominated and inter-fered with the formation and adminiltration of the Slipbuilders and the Associa-tion and contributed financial and other support to them.Since the Shipbuildershas ceased existence,it is not necessary to recommend its disestablishment.Since the effects and consequences of such practices with respect to the Associa-tion constitute a continuing obstacle to the free exercise by their employees ofthe rights guaranteed by the Act, it will be recommended that if the respondentshave'not yet recognized the Association as the representative of their employeesat North Carolina for the purpose of dealing with them respecting grievances,'labor disputes,wages, rates of pay,hours of employment,or other conditions ofemployment,the respondents,and each of them, refuse to recognize it as suchrepresentative;if,on the other hand,such recognition has been accorded, itwill be recommended that the respondents, and each of them, withdraw all recog-nition from the Association as such representative;and in either,event, it willbe recommended that the respondents,and each of them, completely disestab-lish the Association as such representative.It' has been found that the respondent discharged and thereafter failed toreinstate Harry B. White, Mack B. Reynolds,Joseph F. Blake,Howard McGirt,William J.Parker, James E. Scott, and Solomon Hazel for the reason that theyjoined and assisted a labor organization and engaged in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection. Itwill therefore be recommended that the respondents,and each of them, offer tothem immediate and full reinstatement to their former or' substantially equiva-lent positions at North Carolina.IhBlake voluntarily entered the United States Marine Corps after he was dt,s-charged and is accordingly not,available for immediate reinstatement.Itwillbe recommended that the respondents,upon application by Blake within forty,(40) days after his discharge from the armed forces of the United States, offerhim reinstatement to his former or substantially equivalent position withoutprejudice to his seniority and other,rights and privileges.It will be further recommended that the respondents, and each of them, makethem whole for any loss of pay they may have suffered by reason of the dis-crimination against them,by payment to each of them of a sum of money equalto the amount each would normally have earned as wages from the date of his NEWPORT NEWS SHIPBUILDINGAD -DRIY'DOCK' CO.,339'discharge-to the date of the offer of reinstatement, less the net earningsm ofeach during said' period.-It has been found that the respondents, and each of them, have discriminatedin regard,to the hire of Porter L. Fuller and C. R. Frazier to discourage mem-,bership in the Union. It will therefore be recommended that the respondents,and each of them, offer immediate employment to them at North Carolina. Itwill be further recommended that the respondents, and each of them, makethem whole for any loss of pay each may have suffered by reason of the discrim-ination against them, by payment to each of them of a sum of money equal tothat which he would normally have earned from the date of the' discriminationagainst him to the date of the offer of employment, less' the net earnings" ofeach during said period."Upon the foregoing findings of fact, and upon the entire record, the undersignedmakes the following :CONCLusIONs of LAW1.Newport News Shipbuilding and Dry Dock Company, and North Carolina,Shipbuilding' Company are employers of the employees of North Carolina, withinthe meaning of Section 2 (2) of the Act.2.Industrial Union of Marine and Shipbuilding Workers of America, C. I. 0.,Cape Fear Shipbuilders Association, Inc., and Peninsular Shipbuilders Associationare labor organizations, and North Carolina Shipbuilders Association was a labor.organization, within the meaning of Section 2 (5) of the Act.3By dominating and interfering with the formation and administration ofNorth Carolina Shipbuilders Association and Cape Fear Shipbuilders Association,Inc., and contributing financial and other support to them, the respondents, andeach of them, have engaged in unfair, labor practices, within the meaning ofSection 8 (2) of the Act.4.By discriminating in regard to the hire and tenure of employment of HarryB.White, Mack B. Reynolds, Joseph F Blake, Howard MCGirt, William J. Parker,James E Scott and Solomon Hazel, and in regard to the hire of Porter L' Fullerand C R. Frazier, thereby discouraging membership in International Union ofMarine and Shipbuilding Workers of America, C. I. 0, the respondents, and eachof them, have engaged in and are engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.5.By interfering with, restraining, and coercing their employees in the exerciseof the .fights guaranteed in section 7 of tl;e Act, the respondents, and each ofthem, have engaged in and are engaging in unfair, labor practices, within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are -unfair labor practices affectingcommerce, within the meaning' of Section 2 (6), and (7) of the Act.V7The respondents have not, nor has either of them, engaged in unfair laborpractices,within the meaning of Section 8 (2) of the Act, by dominating and80By"net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and iworking else-where than for the respondent,which wouldnot have been incurred but for )his 'unlawfuldischarge and the consequent necessity of his seeking employment elsewhere:,SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill'Workers Union,Local2590,8 N L R B 440.Monies, receivedfor work performed upon Federal,State, county, municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. IT. L. R. B.,311U S 7ei See footnote 86, above.8sPhelps Dodge Corp.v.N. L. R. B,313 U S177; N. L. R.B v. Waumbee Mills,114F. (2d) 226(C. C. A. 1).521247-43-vol 48--23'1 340DECISIONS` OF NATIONAL ,LABOR RELATIONS- BOARD-interferingwith the, formationand administrationShipbuildersAssociation at North Carolina.RECOMMENDATIONS'Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondents, Newport News Shipbuilding and,Dry Dock Company, Newport News, Virginia, and North Carolina ShipbuildingCompany,Wilmington, North Carolina, and each of them, and their officers,agents, successors,and assigns shall:1.Cease and- desist from :(a) In any manner dominating or interfering with the administration of CapeFear Shipbuilders Association, Inc , or any other labor organization of theiremployeesat North Carolina, and from contributingfinancialand other supportthereto ;(b)Discouraging membership in International Union of Marine and Ship-buildingWorkers of America, C. I. 0, or any other labor organization of theiremployees, by discharging, refusing to reinstate, or in any othermanner dis-criminating in regard to the hire and tenure of employment or any term or con-dition of employment of their employees at North Carolina:— (c) In any other manner interfering with, restraining, or coercing their em-ployees at North Carolina in the exercise of the right to self-organization, tiform, join, or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection2:Take the following affirmative action, which the undersignedfindswilleffectuate the policies of the Act:,(a) If they have not yet recognized Cape Fear Shipbuilders Association, Inc.,as the representative, of their employees at North Carolina for the purpose ofdealing with them respecting grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, refuse to recognize the Asso-ciation as such representative ; if, on the other hand, such recognition has beenaccorded, withdraw all recognition from the Association as such representative;and in either event, completely disestablish it as-such representative;(b)Offer to Harry B White, Mack B. Reynolds, Howard McGirt, William J.Parker, James E Scott, and Solomon Hazel immediate and full reinstatement to,their former or substantially equivalent positions at North Carolina withoutprejudice to their seniority and , other rights and privileges ;(c)Make whole said Harry B. White, -Mack B. Reynolds, Howard McGirt, Wil-liam J. Parker, James E Scott, and Solomon Hazel for any loss of pay they mayhave suffered by reason of the respondents' discrimination against them, by pay-ment to each of them a sum of money equal to the amount each would have earnedas wages during the period from the date of such -discrimination to the date ofthe offer of reinstatement, less the net earnings 89 of each during said period ;td)Upon application by Joseph F. Blake within forty (40) days after his.discharge from the armed forces of the United States, offer him immediate andfull reinstatement to his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges;(e)Make whole Joseph F. Blake for any loss of earnings he may have sufferedby reason of the,respondents' discrimination against him by payment to him ofsum of money equal to the amount he would normally have earned as wagesduring the periods: (1) between the date of his discharge by the respondents and'the date of his 'enlistment in the armed forces of the United States, and (2)between a date five (5) days after his timely90 application for reinstatement and69 Seefootnote 86, above-90As provided in paragraph 2 (d) hereof. NEWPORT NEWS SHIPBUILDING AND DRY DOCK CO.341the date of the offer of reinstatement by the respondents, less his net earningsduring those periods ;(f)Offer immediate employment to Porter L. Fuller and C. R. Frazier at thesame or" substantially * equivalent positions at which they would have beenemployed` on September 14, 1942,- at North Carolina, had the respondents, andeach of them, not unlawfully refused to hire them ;(g)Make whole said Porter L. Fuller and C. R. Frazier for any loss of paythey may have suffered by reason of the respondents' discrimination against them,by payment to each of them of a sum of money equal to the amount each wouldhave earned as wages during the period from the date of such discriminationto the date of the offer of employment, less the net earnings ar of each duringsaid period;(h)Post immediately in conspicuous places throughout their Wilmington.North Carolina yard, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to their employees stating: (1) that therespondents will not engage in the conduct from which it is recommended thatthey cease and desists in paragraphs 1 (a), (b), and (c) hereof; (2) that therespondents will take the affirmative action set forth in paragraphs 2 (a), (b),(c), (d), (e), (f), and (g).hereof; and (3) that the respondents' employeesat North Carolina are free to become and remain members of Industrial UnionofMarine and Shipbuilding Workers of America, C. I. 0., and that the respond-ents will not discriminate against any of their employees at North Carolinabecause of membership in or activity on behalf of that organization ;(i)Notifv the Regional Director for the Fifth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondents have taken to comply herewith.It is further recommended that the complaint, insofar as it alleges that therespondents, or either of them, have engaged in or are engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act by dominating andinterfering with the formation and administration of Peninsular ShipbuildersAssociation at North Carolina, be disn.,issed. iIt is further recommended that unless on or before ten (10) days from thedate of the receipt of this Inteimediate Report, the respondents notify saidRegional Director in writing that they will comply with the foregoing recommen-dations; the National Labor Relations Board issue an order requiring therespondents to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of -theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham G ulding,Washington, D C, an original and four copies of a statement in writing set-ting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and four copies of a brief in supportthereofAs further provided in said Section 33,.should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.JosErH L. HEII TOEN,£Trial Examiner.DatedJanuary 11, 1943.See footnote 86, above.92See footnote 86, above.